DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11-03-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“wherein a roof portion of the inverted L-shaped pair of guides contacts the upper surface of the small information terminal to regulate the upper surface during conveying”, claim 1, Ln. 33-34, and
“and wherein the conveying roller is located at both side surfaces of the guide rail and a portion thereof extends through the guide rail side surfaces to convey the small information terminal.”, claim 1, Ln. 36-37
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows:
“wherein a roof portion of the inverted L-shaped pair of guides contacts the upper surface of the small information terminal to regulate the upper surface during conveying”, claim 1, Ln. 33-34, and
“and wherein the conveying roller is located at both side surfaces of the guide rail and a portion thereof extends through the guide rail side surfaces to convey the small information terminal.”, claim 1, Ln. 36-37

Claims 2-4, and 7-8 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hélot (US 9783123 B2) in view of Jacobson (US 8474778 B2).

REGARDING CLAIM 1, Hélot teaches, an insertion portion including an insertion slot into which the small information terminal is inserted (Hélot: The car 10 includes a holding fixture 12 for at least one mobile device 14, the holding fixture 14 having a receptacle slot 18 formed in one motor vehicle component 16 to hold the mobile device (Col 6, Lines 26-30); [Figure 2(18)]), the insertion portion including a shutter configured to selectively close and open the insertion slot (Hélot: (Col. 8, 58-59) the locking device 26; [Figure 3(26)]); a housing that accommodates the small information terminal inserted from the insertion slot (Hélot: The car 10 includes a holding fixture 12 for at least one mobile device 14, the holding fixture 14 having a receptacle slot 18 formed in one motor vehicle component 16 to hold the mobile device (Col 6, Lines 26-30); [FIG. 5]), the housing including a guide rail (Hélot: the holding fixture 10 has a slotted guide 32 (Col 8, Lines 15-18).), a stopper (Hélot: the mobile device is moved against a stop inside the receptacle slot that is provided with a sensor (Col 3, Lines 5-6).), a conveying roller (Hélot: An additional advantageous embodiment of the holding fixture provides that the drive unit has a plurality of rollers in the receptacle slot that are arranged opposite each other with which the mobile device is moved between the removal position and the stowage position (Col 5, Lines 14-18).), a sensor (Hélot: the mobile device is moved against a stop inside the receptacle slot that is provided with a sensor (Col 3, Lines 5-6).), and a connector connection device inside the housing (Hélot: Inside the receptacle slot 18 at least one interface 28, in particular a charging interface for charging the mobile device 14 and/or a data interface for connecting the mobile device 14 to the motor vehicle 10, can additionally be connected in such a manner that the interface 28 is coupled to a corresponding interface of the mobile device 14 if the mobile device 14 has been placed in the stowage position inside the receptacle slot 18. Thus, a vehicle occupant need connect neither a charging cable nor a data cable to the mobile device 14, since the mobile device 14 is automatically connected to such an interface as soon as the mobile device 14 is placed in the stowage position (Col 7, Lines 20-31); [Fig. 3(28)]), the stopper being configured to regulate manual pushing of the small information terminal (Hélot: Alternately, it is possible that the drive unit can be activated to draw the mobile device into the receptacle slot down to the stowage position only when the mobile device is moved against a stop inside the receptacle slot that is provided with a sensor (Col 3, Lines 2-6; Fig. 3(30)).), the conveying roller being configured to automatically convey the small information terminal to a predetermined normal position (Hélot: As soon as it is detected that the mobile device 14 is moved into the receptacle slot, the control device 24 can control an appropriate adjustment mechanism so that the rollers 34 are moved on the mobile device 14 until these rollers 34 rest against the mobile device 14. Next, the control device 24 controls the rollers 34 in such a manner that they move the mobile device 14 from the removal position into the stowage position, thus, into the receptacle slot 18 (Col 8, Lines 45-52).), the sensor being configured to detect whether the small information terminal has been automatically conveyed to the normal position (Hélot: a sensor (not depicted) can be arranged on the holding element 30 by which it can be detected that the mobile device 14 has just been inserted in the receptacle slot 18 and positioned on the holding element 30 (Col. 8, Ln. 7-10).), the connector connection device being configured to move a connector of an external device to a connector of the small information terminal (Hélot: Inside the receptacle slot 18 at least one interface 28, in particular a charging interface for charging the mobile device 14 and/or a data interface for connecting the mobile device 14 to the motor vehicle 10, can additionally be connected in such a manner that the interface 28 is coupled to a corresponding interface of the mobile device 14 if the mobile device 14 has been placed in the stowage position inside the receptacle slot 18. Thus, a vehicle occupant need connect neither a charging cable nor a data cable to the mobile device 14, since the mobile device 14 is automatically connected to such an interface as soon as the mobile device 14 is placed in the stowage position (Col 7, 20-31); As soon as the mobile device 14 is moved into the stowage position, the interface 28—which is a combination of a data and charging cable—is guided to the mobile device 14 and connected to the interface on the mobile device 14 (Col 8, Lines 22-26); [Fig. 3(28)]), selectively fit the connector of the external device to the connector of the small information terminal (Hélot: Inside the receptacle slot 18 at least one interface 28, in particular a charging interface for charging the mobile device 14 and/or a data interface for connecting the mobile device 14 to the motor vehicle 10, can additionally be connected in such a manner that the interface 28 is coupled to a corresponding interface of the mobile device 14 if the mobile device 14 has been placed in the stowage position inside the receptacle slot 18. Thus, a vehicle occupant need connect neither a charging cable nor a data cable to the mobile device 14, since the mobile device 14 is automatically connected to such an interface as soon as the mobile device 14 is placed in the stowage position (Col 7, 20-31); As soon as the mobile device 14 is moved into the stowage position, the interface 28—which is a combination of a data and charging cable—is guided to the mobile device 14 and connected to the interface on the mobile device 14 (Col 8, Lines 22-26); [Fig. 3(28)]), and separate the connector of the external device from the connector of the small information terminal (Hélot: (Col 7, 20-31) Inside the receptacle slot 18 at least one interface 28, in particular a charging interface for charging the mobile device 14 and/or a data interface for connecting the mobile device 14 to the motor vehicle 10, can additionally be connected in such a manner that the interface 28 is coupled to a corresponding interface of the mobile device 14 if the mobile device 14 has been placed in the stowage position inside the receptacle slot 18. Thus, a vehicle occupant need connect neither a charging cable nor a data cable to the mobile device 14, since the mobile device 14 is automatically connected to such an interface as soon as the mobile device 14 is placed in the stowage position; (Col 8, Lines 22-26) As soon as the mobile device 14 is moved into the stowage position, the interface 28—which is a combination of a data and charging cable—is guided to the mobile device 14 and connected to the interface on the mobile device 14; (Col 3, Lines 29-33) In addition, the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position. In the removal position, the mobile device is no longer affixed to the vehicle in at least one predetermined removal direction—for example in the vertical direction—so that the mobile device can be removed from the receptacle slot by one of the vehicle's occupants.); and a controller configured to control the conveying roller to automatically convey the small information terminal to the normal position in a case where the small information terminal abuts the stopper (Hélot: As soon as it is detected that the mobile device 14 is moved into the receptacle slot, the control device 24 can control an appropriate adjustment mechanism so that the rollers 34 are moved on the mobile device 14 until these rollers 34 rest against the mobile device 14. Next, the control device 24 controls the rollers 34 in such a manner that they move the mobile device 14 from the removal position into the stowage position, thus, into the receptacle slot 18 (Col 8, Lines 45-52); The mobile device is thus automatically moved into the stowage position as soon as it is inserted into the receptacle slot. For example, the drive unit can then be directly controlled to pull the mobile device into the receptacle slot down to the stowage position as soon as it is detected that the mobile device has been partially inserted into the receptacle slot (Col. 2, line 62 - Col. 3, line 1); [Fig. 5(18)]), control the shutter to close the insertion slot in a case where the sensor detects that the small information terminal has been automatically conveyed to the normal position after the automatic conveyance of the small information terminal by the conveying roller is started (Hélot: In addition, the holding fixture 12 can also have a locking device 26, where the control device 24 is designed to activate a locking mechanism 26 in such a manner that, using the locking mechanism, the receptacle slot 18 is closed as soon as it is detected that the mobile device 14 has been placed in the stowage position fully lowered in the receptacle slot 18 (Col 7, Lines 13-19); Next, the control device 24 controls the rollers 34 in such a manner that they move the mobile device 14 from the removal position into the stowage position, thus, into the receptacle slot 18 (¶0054 Col. 8, 49-52); [FIG. 5(26))]), and control the connector connection device to connect the small information terminal and the external device to each other by moving the connector of the external device toward the connector of the small information terminal and fitting the connector of the external device to the connector of the small information terminal after the shutter closes the insertion slot (Hélot: In addition, the holding fixture 12 can also have a locking device 26, where the control device 24 is designed to activate a locking mechanism 26 in such a manner that, using the locking mechanism, the receptacle slot 18 is closed as soon as it is detected that the mobile device 14 has been placed in the stowage position fully lowered in the receptacle slot 18 (Col 7, Lines 13-19); As soon as the mobile device 14 is moved into the stowage position, the interface 28—which is a combination of a data and charging cable—is guided to the mobile device 14 and connected to the interface on the mobile device 14  (Col 8, Lines 22-26); [Fig. 3(28)]), wherein the stopper is located inside both side surfaces of the guide rail in the housing (Hélot: the mobile device is moved against a stop inside the receptacle slot that is provided with a sensor (Col 3, Lines 5-6); [FIG. 4(30)] a stopper located inside the housing can be observed; [FIG. 5] the bottom surface of the terminal housing serves as a stop inside the guide walls.), and wherein the conveying roller is located at both side surfaces of the guide rail and a portion thereof extends through the guide rail side surfaces to convey the small information terminal (Hélot: [FIG. 5(1(34))(2(34))(3(34))]).
Hélot does not explicitly disclose, the guide rail is configured to selectively hold both side surfaces and an upper surface of the small information terminal toward a center of the housing, the guide rail being configured to guide the small information terminal, wherein the guide rail includes a pair of guides having an inverted L-shape in a sectional view, wherein a roof portion of the inverted L-shaped pair of guides contacts the upper surface of the small information terminal to regulate the upper surface during conveying.
However, in the same field of endeavor, Jacobson teaches, [FIG. 2B(21)] the guide rail being configured to guide the small information terminal can be observed; [FIG. 2B(21)] wherein the guide rail includes a pair of guides having an inverted L-shape in a sectional view can be observed; [FIG. 2B(21)] a roof portion of the inverted L-shaped pair of guides contacts the upper surface of the small information terminal to regulate the upper surface during conveying can be observed; This substantially transverse orientation of the clip pairs 21 and 22 enhances the stability of the attachment between the frame 20 and the tablet PC, particularly during travel, (Col. 7, Ln. 51-57), for the benefit of providing stable and precise positioning of any tablet PC on even the most unsteady and irregular substrates, providing exceptional utility during vehicular travel, natural disasters, crowded public events, and other harsh conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a holding fixture disclosed by Hélot to include “L’s” taught by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to provide stable and precise positioning of any tablet PC on even the most unsteady and irregular substrates, providing exceptional utility during vehicular travel, natural disasters, crowded public events, and other harsh conditions.

REGARDING CLAIM 2, Hélot in view of Jacobson remain as applied above to claim 1, and further, Hélot also teaches, wherein the controller is configured to control the connector connection device to separate the connector of the external device from the small information terminal in a case where an instruction to release the connection between the small information terminal and the external device is received (Hélot: the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position. In the removal position, the mobile device is no longer affixed to the vehicle in at least one predetermined removal direction—for example in the vertical direction—so that the mobile device can be removed from the receptacle slot by one of the vehicle's occupants (Col. 3, Lines 14-22)...The mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33); As soon as the mobile device 14 is moved into the stowage position, the interface 28—which is a combination of a data and charging cable—is guided to the mobile device 14 and connected to the interface on the mobile device 14 the control device is designed to control a supply device such that at least one on-board interface—for example a charging cable to charge the mobile device and/or a data cable to connect the mobile device to the motor vehicle—leads to at least one corresponding interface of the mobile device and is connected to it as soon as it has been detected that the mobile device has been placed in the stowage position. Manual actions on the part of the vehicle's occupants for charging and, if necessary, for connecting the mobile device to the motor vehicle can thus be omitted because these occur automatically as soon as the mobile device is placed in the stowage position by the drive unit (Col. 4, Lines 3-14)), control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal (Hélot: In addition, the holding fixture 12 can also have a locking device 26, where the control device 24 is designed to activate a locking mechanism 26 in such a manner that, using the locking mechanism, the receptacle slot 18 is closed as soon as it is detected that the mobile device 14 has been placed in the stowage position fully lowered in the receptacle slot 18; the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position. In the removal position, the mobile device is no longer affixed to the vehicle in at least one predetermined removal direction—for example in the vertical direction—so that the mobile device can be removed from the receptacle slot by one of the vehicle's occupants (Col. 3, Lines 14-22)...The mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33).), and control the conveying roller to eject the small information terminal from the insertion slot after the insertion slot is opened (Hélot: An additional advantageous embodiment of the holding fixture provides that the drive unit has a plurality of rollers in the receptacle slot that are arranged opposite each other with which the mobile device is moved between the removal position and the stowage position (Col. 5, Ln. 6-15); In addition, the holding fixture 12 can also have a locking device 26, where the control device 24 is designed to activate a locking mechanism 26 in such a manner that, using the locking mechanism, the receptacle slot 18 is closed as soon as it is detected that the mobile device 14 has been placed in the stowage position fully lowered in the receptacle slot 18 (Col. 7, Ln. 10-20); the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position. In the removal position, the mobile device is no longer affixed to the vehicle in at least one predetermined removal direction—for example in the vertical direction—so that the mobile device can be removed from the receptacle slot by one of the vehicle's occupants (Col. 3, Lines 14-22); The mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33)).

REGARDING CLAIM 4, Hélot in view of Jacobson remain as applied above to claim 1, and further, Hélot teaches a controller (Col. 2, Ln. 41-56), guide (Col. 8, Ln. 11-18), and a stop (Col. 3, Ln. 1-6). Hélot does not explicitly disclose to hold the both side surfaces and the upper surface of the small information terminal toward the center of the housing in a case.
However, in the same field of endeavor, Jacobson teaches, [FIG. 2B(21)] wherein the guide rail includes a pair of guides having an inverted L-shape in a sectional view to configured to selectively hold both side surfaces and an upper surface of the small information terminal can be observed; The frame features clips, resilient spacers, and adjustable dimensions to securely hold any commercially available tablet PC therein (towards the center) [ABS], for the benefit of providing stable and precise positioning of any tablet PC on even the most unsteady and irregular substrates, providing exceptional utility during vehicular travel, natural disasters, crowded public events, and other harsh conditions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a holding fixture disclosed by Hélot to include “L’s” that adjust to hold a tablet PC toward the center of the case taught by Jacobson. One of ordinary skill in the art would have been motivated to make this modification in order to provide stable and precise positioning of any tablet PC on even the most unsteady and irregular substrates, providing exceptional utility during vehicular travel, natural disasters, crowded public events, and other harsh conditions.

REGARDING CLAIM 7, Hélot in view of Jacobson remain as applied above to claim 1, and further, Hélot also teaches, the connector connection device is located on a rear surface portion of the small information terminal accommodated in the housing (Hélot: [FIG. 3] a connector connection device (28) located at the rear portion of the small information terminal accommodated in the housing can be observed).

REGARDING CLAIM 8, Hélot in view of Jacobson remain as applied above to claim 1, and further, Jacobson also teaches, the guide rail includes cushioning material to contact the small information terminal (Jacobson: …a resilient compression means…to the interior surface of each clip of clip pair 21…This arrangement can be repeated in other embodiments such as those that comprise two lateral clip pairs 21 and 23. Or, instead of a metal band, the resilient compression means 30 may be a strip of felt, a foam cushion, or other spongy material, for example (Col. 9, Ln. 13-29).).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hélot (US 9783123 B2) in view of Jacobson (US 8474778 B2) as applied to claim 1 above, and further in view of Howard (US 20060277555 A1).

REGARDING CLAIM 3, Hélot in view of Jacobson remain as applied above to claim 1, and further, Hélot also teaches, control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal (Hélot: In addition, the holding fixture 12 can also have a locking device 26, where the control device 24 is designed to activate a locking mechanism 26 in such a manner that, using the locking mechanism, the receptacle slot 18 is closed as soon as it is detected that the mobile device 14 has been placed in the stowage position fully lowered in the receptacle slot 18 (Col. 7, Ln. 13-19); the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position. In the removal position, the mobile device is no longer affixed to the vehicle in at least one predetermined removal direction—for example in the vertical direction—so that the mobile device can be removed from the receptacle slot by one of the vehicle's occupants (Col. 3, Lines 14-22)...The mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33).), and control the conveying roller to eject the small information terminal from the insertion slot after the insertion slot is opened (Hélot: An additional advantageous embodiment of the holding fixture provides that the drive unit has a plurality of rollers in the receptacle slot that are arranged opposite each other with which the mobile device is moved between the removal position and the stowage position (Col. 5, Lines 14-19); In addition, the holding fixture 12 can also have a locking device 26, where the control device 24 is designed to activate a locking mechanism 26 in such a manner that, using the locking mechanism, the receptacle slot 18 is closed as soon as it is detected that the mobile device 14 has been placed in the stowage position fully lowered in the receptacle slot 18 (Col. 7, Ln. 13-19); the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position. In the removal position, the mobile device is no longer affixed to the vehicle in at least one predetermined removal direction—for example in the vertical direction—so that the mobile device can be removed from the receptacle slot by one of the vehicle's occupants (Col. 3, Lines 14-22)...The mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33).).
Hélot does not explicitly disclose, the controller is configured to output an error message in a case where the connection between the small information terminal and the external device fails.
However, in the same field of endeavor Howard teaches, [Claim 77] The method of claim 77 in which the commands include one or more of the following: Acknowledge Command; Get portable device Connection Status; Send Sync Byte; Set Active Lingo; Get portable device Name; Get Software Version; Get Serial Number; Get Model Number; Get Protocol Version; Report Parse Error; [¶0026] information passing from the portable device to the vehicle system about an identification and a state of the portable device, synchronization information, information about data stored in a database of the portable device, and image information sent from the vehicle system to be displayed on the portable device. In some implementations, the commands include one or more of the following: Acknowledge Command; Get portable device Connection Status; Send Sync Byte; Set Active Lingo; Get portable device Name; Get Software Version; Get 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a housing for electronics disclosed by a modified Hélot to include an error message taught by Howard. One of ordinary skill in the art would have been motivated to make this modification in order to notify a user of a connection error and prompting human intervention.

Response to Arguments
Applicant’s arguments, see page 6, filed 11-03-2021, with respect to the rejection of claim 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the previously combined references applied in the prior rejection of record (08-03-2021) for matter specifically challenged in the argument.
Specifically, the applicant has contended that the prior art references applied in the office action on 08-03-2021 do not teach, “both side surfaces and an upper surface”, “center of the housing”, “a pair of guides having an inverted L-shape”, and “the conveying roller is located at both side surfaces of the guide rail and a portion thereof extends through the guide rail side surfaces to convey the small information terminal”.
As cited above, this argument is moot. But, to alleviate uncertainty the examiner offers: Hélot US (9783123 B2) in view of Jacobson (US 8474778 B2) teaches, both side surfaces and an upper surface (Jacobson: [FIG. 2B(21)]), center of the housing (Jacobson: [ABS] The frame features clips, resilient spacers, and adjustable dimensions to securely hold any commercially available tablet PC therein (hold at center).), a pair of guides having an inverted L-shape (Jacobson: [FIG. 2B(21)]), the conveying roller is located at both side surfaces of the guide rail and a portion thereof extends through the guide rail side surfaces to convey the small information terminal (Hélot: [FIG. 5(1(34))(2(34))(3(34))]). Because Hélot US (9783123 B2) in view of Jacobson (US 8474778 B2) teaches that which is claimed with regards to claim 1, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                         /MACEEH ANWARI/                                                                                                                 Primary Examiner, Art Unit 3663